ORDER
PER CURIAM.
Jason W. Lukefahr (Father) appeals from the trial court’s judgment granting Dana M. Adams (Mother) permission to relocate with the parties’ minor child (Daughter) from Perryville, Missouri, to Yorktown, Virginia. Father argues that the trial court erred in permitting Mother to relocate with Daughter and, if relocation was proper, in failing to adjust the amount of child support.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).